EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Jensen on 6/3/21.
The application has been amended as follows: 
In the claims:

Claim 1: 	A combination of a latch and stopper apparatus for a tailgate of a vehicle, the combination  comprising: 
a latch mechanism configured to be mounted on the tailgate of the vehicle; 
one or more first stopper members secured to the latch mechanism; 
a striker configured to be attached to a vehicle body structure, the striker configured to engage with and disengage from the latch mechanism; and 
a second stopper member disposed around the striker, the second stopper member including one or more receiving apertures, each receiving aperture corresponding to one of the first stopper members for receiving the corresponding first stopper member when the striker and latch mechanism are engaged, 
wherein the second stopper member comprises a receiving opening portion, the receiving opening portion is configured to receive a part of the latch mechanism and the one or more first stoppers when the striker and the latch mechanism are engaged, and 
wherein the one or more first stopper members extend straight from the latch mechanism toward the second stopper member so that the one or more first stopper members and the second stopper member are in alignment when the striker and the latch mechanism are engaged.

In each of claims 2-10, “stopper apparatus” has been replaced with –combination--. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A WILLIAMS/Primary Examiner, Art Unit 3675